Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2018

                                      No. 04-18-00325-CV

                    IN THE INTEREST OF S.S. AND S.S., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 16-08-56366-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER
         On July 17, 2018, appellee Texas Department of Family and Protective Services filed a
motion requesting access to the sealed reporter’s record filed on July 5, 2018, in order to prepare
the appellee’s brief. The motion is GRANTED. The clerk of this court is instructed to provide
the appellee with a CD-ROM containing the sealed record. The appellee is ORDERED not to
share the contents of the sealed record with any person except to the extent necessary to prepare
its brief. If the sealed record is referenced in the brief, the appellee is ORDERED to (1) file its
brief in paper form only, (2) with a cover letter informing the clerk of this court that the brief
references the sealed record. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for
documents under seal). Upon the filing of the appellee’s brief, the appellee is ORDERED to
return the CD-ROM to the clerk of the court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court